Citation Nr: 1456004	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  04-28 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected back disability. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
December 2002 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Detroit, Michigan.

In September 2005, the Veteran was afforded a personal hearing before a Veterans Law Judge (VLJ).  The VLJ who conducted the September 2005 hearing is no longer employed at the Board.  The Veteran was offered the opportunity to testify at another hearing with a different VLJ.  In May 2014, the Veteran declined the offer and requested that his case be considered on the evidence of record.  As such, the Board will adjudicate the appeal based on the current record.

The Board previously remanded this case for further development, most recently in December 2013.  At that time, the Board directed the RO/AMC to obtain an addendum opinion to the July 2013 VA mental disorder examination to address whether the Veteran's prior diagnosis of dysthymia in September 2002 was related to service or to his service-connected back disability.  An addendum opinion was provided in January 2014.  

In August 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) for further clarification as to whether any psychiatric disorders were present during the appeal period.  The Board also asked the VHA medical expert to address whether the 2002 diagnosis of dysthymia was appropriate, and to provide an opinion as to whether any psychiatric diagnosis present during the appeal period was related to service or was caused by or aggravated by the Veteran's service-connected back disability.  In a September 2014 letter, a VHA medical expert provided an opinion that was responsive to all inquiries.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.  The representative responded to the VHA expert opinion in an October 2014 appellate brief.  A review of the record, including the January 2014 VA addendum opinion and September 2014 VHA expert opinion, reflects that there has been substantial compliance with the Board's December 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The preponderance of the evidence shows that no psychiatric disorder was present during the period on appeal. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder on either a direct or secondary basis have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that, through an August 2002 VCAA letter, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection on a direct basis.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In a May 2007 supplemental statement of the case (SSOC), the Veteran was notified of the laws and regulations pertaining to the establishment of service connection on a secondary basis.  While this notification occurred after the initial unfavorable decision by the Agency of Original Jurisdiction, the appeal was subsequently readjudicated, most recently in a March 2014 SSOC.  The May 2007 notification, coupled with the subsequent readjudication, cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private medical records, treatment reports and disability determinations from the Social Security Administration (SSA), VA examination reports with an addendum opinion, a VHA medical expert opinion, and lay evidence from the Veteran and two of his friends.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA mental disorders examinations in September 2002 and July 2013, with a VA addendum opinion in January 2014 and a VHA medical expert opinion in September 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  During each examination, the examiner was provided with an accurate medical history, the Veteran's history and complaints were recorded, and the examination report set forth detailed findings.  The July 2013 VA examination report is supplemented by a January 2014 addendum opinion and a September 2014 VHA medical expert opinion that are based on a review of the claims file and medical records and include a sufficient explanation to justify their conclusions.  Therefore, the Board finds that the examination reports, addendum opinion, and VHA medical expert opinion are adequate to decide the service connection claim, and further examination is not necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In September 2005, the Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Although the VLJ did not specifically seek to identify pertinent evidence that was not already associated with the claims file, such action was not necessary because the Veteran volunteered his treatment history and symptoms.  Thus, the Veteran is not shown to be prejudiced on this basis.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of the appeal.

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Analysis

The Veteran asserts that he has a psychiatric disorder that is caused by his service-connected back disability or is otherwise directly related to service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

During the course of the appeal, the Veteran was provided two VA examinations, in September 2002 and July 2013.  The September 2002 examiner noted a history of drug use, including the Veteran's hospitalization from September 1994 to October 1994 with a primary diagnosis of cocaine abuse.  The examiner diagnosed dysthymia.  According to the later, July 2013 VA mental disorders examination report, a different examiner determined that no mental disorder was present.  She noted that, per the Veteran's history, he had not undergone any mental treatment but had undergone chemical dependency treatment.  She cited a February 2002 VA chemical dependency intake note that reflected cocaine use for 33 years, and VA hospital records from September 1994 to October 1994 that noted cocaine abuse for the past eight years.  The examiner found that, based on the Veteran's medical records, his period of abstinence from cocaine use started after 2002. 

In a January 2014 VA addendum opinion, the same examiner opined that the Veteran's symptoms of dysthymic disorder noted during the earlier, September 2002 examination were related to his more than 30 years of drug abuse.  She explained that the Veteran's medical records showed that he had only received mental health treatment during a period of active drug abuse and that the treatment had focused on the issue of drug abuse.  She also reasoned that the September 2002 finding of dysthymic disorder had occurred during the period of early remission from drug abuse, in which residual effects of drug abuse on emotional functioning are known to continue, and that more recent findings from examination in 2013 were negative for any mental disorder after a sustained period of remission from drug abuse, despite the presence of a spinal condition.   

In a September 2014 letter, a VHA medical expert concluded that no psychiatric disorders had been present during the appeal period, and that the diagnosis of dysthymia from 2002 had not been appropriate.  The VHA medical expert noted that he had reviewed the entire medical record, and that there were no treatment records documenting psychiatric diagnoses or related treatment during the period on appeal.  He stated that the only mental health treatment notes of record pertained to substance abuse, and that those notes did not indicate the presence of any psychiatric disabilities.  The medical expert noted that all screenings for depression had been negative, citing in particular a July 2002 VA Nursing Prevention Intake Note, an October 2002 Nursing Prevention Intake Note, and an April 2004 Clinical Reminder Activity Note.  

The VHA medical expert noted that the VA psychiatric examination report from September 2002 had concluded that the Veteran had dysthymia or "dysthymic disorder" in the nomenclature of the DSM-IV-TR, which was the diagnostic and statistical manual in effect at that time.  The VHA medical expert included a copy of the DSM-IV-TR diagnostic criteria for dysthymic disorder in his letter, and explained that those criteria required the presence of depressed mood along with other depressive symptoms for at least two years in the absence of substance use.  The VHA medical expert determined that the September 2002 diagnosis had been provided based on "the patient's vague positive response to a question about depression, depressed mood, or anxiety and there was no mention of any neurovegetative symptoms of depression."  He concluded that there was insufficient evidence in the September 2002 VA examination report findings to support the diagnosis of dysthymia.  He also cited to the 2013 VA examination report in which the examiner had stated that sobriety from cocaine began in 2002, and reasoned that this provided further support of the inability to make a viable diagnosis of dysthymic disorder in September 2002.  He also reasoned that depression screenings during the period from July 2002 to April 2004 had been negative.  

Based on the above facts, the VHA medical expert determined that the diagnosis of dysthymia in September 2002 had been improper.  He also opined that, based on his review of the entire file, there was no evidence to support the diagnosis of a psychiatric disorder during the period on appeal.

The Board finds that the September 2014 VHA medical expert opinion carries the most probative value regarding the question of whether a psychiatric disorder existed during the appellate period.  The factual details discussed in the VHA medical expert's letter demonstrated that he was fully informed of the Veteran's medical history, and his opinion was thoroughly articulated and supported by a reasoned analysis.  Not only did the VHA medical expert recite the pertinent facts, but he also synthesized the Veteran's medical history and supported his opinion with specific examples from the record.  He also provided a full explanation as to why the applicable diagnostic criteria for a diagnosis of dysthymic disorder had not been met in September 2002 based upon the information then of record. 

In an October 2014 response to the VHA medical expert opinion, the Veteran's representative asserted that the opinion was inadequate because it did not address two lay statements from the Veteran's friends that included observations of the Veteran's mood and affect.  In these lay statements, the Veteran's friend, T.S., reported that "[the Veteran] had long bouts with depression because he would tell how he regretted his divorce" (see October 2009 statement), and his other friend, D.K., reported that after the Veteran returned from service he was withdrawn and self-absorbed, and that due to emotional disorders he slipped into substance abuse and depression (see September 2009 letter).

The Board disagrees with the representative's assertion regarding the VHA opinion.  Although the VHA medical expert did not specifically cite to the above lay statements, he confirmed that he had reviewed the entire file.  The specificity of the history detailed in the medical expert's letter demonstrated his careful review of the claims file.  Moreover, while the Veteran's friends are competent to describe psychiatric symptoms capable of lay observation, they are not shown to have the medical training and expertise necessary to diagnose a psychiatric disorder such as depression. 

The Board also notes that while a February 2002 private treatment record from Dr. J.B. indicated that the Veteran experienced depressive symptoms and exhibited mild depression, and included a referral to a psychiatrist for evaluation and treatment, this record, dated less than one month prior to the appeal period, does not provide a definitive diagnosis of depression.  Dr. J.B. was not a psychiatrist or psychologist, but rather had been treating the Veteran for his back condition.  While he noted an impression of depressive symptoms and referred the Veteran to a psychiatrist for evaluation and treatment, there is no evidence that the Veteran followed through with this referral.  Moreover, the subsequent VA examiners and VHA medical expert who reviewed the claims file did not find these preliminary observations and referral for further evaluation to be of enough import to warrant discussion in their medical opinions.  

In summary, the VHA medical expert opinion provided a definitive analysis of the Veteran's treatment history for the period on appeal, and concluded that a psychiatric disorder was not present during that time.  This conclusion is consistent with the Veteran's VA treatment records, SSA records, and private treatment records.  Since the Board finds that no psychiatric disorder was shown during the appellate period, any analysis regarding a medical nexus to a currently service-connected disability or to service directly is rendered moot, and therefore will not be discussed.       


ORDER

Service connection for a psychiatric disorder is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


